UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6343


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH WAYNE GOODE,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cr-00081-BO-1)


Submitted:   November 18, 2010             Decided:   November 29, 2010


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Goode, Appellant Pro Se. Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth Wayne Goode appeals the district court’s order

denying his motion for sentence reduction pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).         We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          United States v. Goode, No. 5:06-cr-

00081-BO-1     (E.D.N.C.      filed       Feb.    26,    2010       &      entered

Mar. 1, 2010).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument     would   not   aid   the       decisional

process.

                                                                          AFFIRMED




                                      2